Appeal and cross appeal from an order of the Supreme Court, Erie County (David J. Mahoney, J.), entered December 30, 2004 in a personal injury action. The order, inter alia, denied plaintiffs motion seeking, inter alia, to set aside the jury verdict with respect to defendant John E. Jacobs.
It is hereby ordered that said appeal and cross appeal insofar as they concern the motion be and the same hereby are *1112unanimously dismissed (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]) and the order is affirmed without costs.
Same memorandum as in Gallo v Ricci ([appeal No. 1] 28 AD3d 1110 [2006]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Hayes, JJ.